Case 3:18-cv-00802-BEN-JLB Document 66 Filed 04/24/20 PageID.2327 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         APR 24 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
KIM RHODE; et al.,                             No.    20-55437

                Plaintiffs-Appellees,          D.C. No.
                                               3:18-cv-00802-BEN-JLB
  v.                                           Southern District of California,
                                               San Diego
XAVIER BECERRA, in his official capacity
as Attorney General of the State of      ORDER
California,

                Defendant-Appellant.

Before: MURGUIA and BENNETT, Circuit Judges.

       The court has received appellant’s emergency motion for a stay. The request

for an immediate administrative stay is granted. The district court’s April 23, 2020

preliminary injunction order is temporarily stayed pending further court order.

       The court will address the emergency stay motion by separate order.




AC/MOATT
